The plaintiffs placed the venue of this medical malpractice action in Suffolk County, as that was the county within which they resided. However, all of the alleged negligent acts occurred during the surgical and medical care rendered by the defendants to the plaintiff Jineen Pavesi, which took place in and around northern Westchester County. Accordingly, the Supreme Court providently exercised its discretion in granting the defendants’ motion to change the venue of this action from Suffolk County to Westchester County for the convenience of material witnesses {see CPLR 510 [3]; Dwyer v Nobody Beats the Wiz, Inc., 23 AD3d 334 [2005]; Cascone-Riemma v Kelleher, 287 AD2d 677 [2001]). Fisher, J.E, Lifson, Covello, Balkin and Belen, JJ., concur.